DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e. application number 2018-035489 filed in Japan on 02/28/2018) required by 37 CFR 1.55 as electronically retrieved on 05/10/2019.
Five Information Disclosure Statements
The fived information disclosure statements submitted respectively on 01/24/2019, 03/09/2020, 06/24/2020, 09/15/2020 and 11/24/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the five information disclosure statements have been considered. 
Election/Restrictions
Pending claims 1-12. 
Requirement for restriction dated 03/23/2022. 
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.
Claims 1-6 are examined on their merits infra. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
--  LIGHT IRRADIATION TYPE HEAT TREATMENT APPARATUS INCLUDING OXYGEN ANALYZER AND HEAT TREATMENT METHOD THEREOF--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite by being unclear in reciting, “when reactive gas is supplied into the chamber, the sampling line is continuously closed for a period of predetermined setting time since the supply of the reactive gas is stopped” (bolded for emphasis). It is unclear how the reactive gas is both supplied and stopped at the same time. For purpose of examination on the merits, the explanation given in the instant written description is, “The reactive gas such as ammonia remains inside the chamber 6 for a while after the supply of the reactive gas into the chamber 6 is stopped. However, the remaining reactive gas in the chamber 6 can be prevented from being sucked into the oxygen concentration analyzer 91 by continuously closing the sampling line 92 for the period of the predetermined setting time since the supply of the reactive gas is stopped” (bolded for emphasis). Hence, the reactive gas is stopped and the predetermined setting time is when the reactive gas is stopped. Please rephrase claim for clarity.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP-10321636-A to Fukuda and in view of US 2014/0161429 A1 to Yokouchi et al. (“Yokouchi”).
Regarding independent claim 1, Fukuda teaches a heat treatment apparatus 300 (“annealing apparatus”; Figure 1; paragraph 0036) to heat the substrate (see paragraph 0036: “The illustrated H2 annealing apparatus 300 has a reaction vessel 301 used for an annealing process of a substrate…”), comprising:
a chamber 301 (“reaction vessel”; Figure 1; paragraph 0036) for receiving a substrate (see paragraph 0044: “…carrying the substrate into the reaction container 301 is performed.”) therein;
an exhaust line 303 (“exhaust pipe”; Figure 1; paragraph 0045) that exhausts atmosphere in the chamber 301;
annealing substrate in the chamber (see paragraph 0044: there is annealing of the substrate in 301);
an oxygen concentration analyzer 305 (“O2 concentration meter”; Figure 1; paragraph 0045) that sucks (i.e., paragraph 0037 states that the O2 concentration meter is a suction type) atmosphere in the chamber 301 to measure (as stated in paragraph 0045: “…a process of detecting an O2 concentration of the reaction vessel 301 is performed”) oxygen concentration in the chamber 301, the oxygen concentration analyzer 305 exhausting a gas sucked from the chamber 301 and used for the measurement of oxygen concentration to the exhaust line 303 (i.e., see Figure 1: 303 and valve 304. Figure 1 shows that 305 is connected to 303 on the horizontal section and also the vertical section close to valve 304);
a sampling line 303+306 (i.e., the exhaust pipe along with valves 307 and 309 and 304 show that the exhaust pipe of Fukuda has the required structure and operates in the manner claimed and therefore may be considered the sampling line. Specifically, the part of 303 that connects to concentration detection pipe 306 = the claimed sampling line) that connects the chamber 301 and the oxygen concentration analyzer 305 in communication, and introduces atmosphere (as stated in paragraph 0045: “…a process of detecting an O2 concentration of the reaction vessel 301 is performed” ) in the chamber 301 to the oxygen concentration analyzer 305; and
an inert gas supply line 308 (“N2 gas introduction pipe”; Figure 1; paragraph 0041) that supplies (i.e., see valve 309 and pipe 308) inert gas (i.e., nitrogen) to the oxygen concentration analyzer 301, wherein
when the sampling line (the part of 303 that connects to concentration detection pipe 306 = the claimed sampling line) is closed (i.e., as per paragraph 0047: 306 is closed by valve 307) to suspend (i.e., as best stated in paragraph 0049: “…when the O2 concentration of the reaction vessel 301 is not detected…”) the measurement of oxygen concentration in the chamber 301, inert gas (i.e., nitrogen) is supplied (i.e., as best stated in paragraph 0047: “…the air valve 307 is set to the closed state, and the air valve 309 is set to the open state. Thus, in this case, N2 gas is supplied to the O2 concentration meter 305.” Also refer to paragraph 0049) to the oxygen concentration analyzer 305 through the inert gas supply line 308+valve 309.
	Fukuda teaches of annealing but does not expressly teach of the type of thermal treatment applied to the substrate in Figure 1. 
	Yokouchi teaches in Figure 1 of a flash lamp FL anneal for irradiating the substrate W inside casing/chamber 6.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Yokouchi’s invention with Fukuda’s invention would have been beneficial as stated in paragraph 0005 of Yokouchi to gain the benefit of an extremely short time for the anneal using flash lamps. 
	Regarding claim 2, Fukuda makes obvious wherein oxygen concentration of the inert gas (i.e., nitrogen) supplied through the inert gas supply line 308+309 is lower than oxygen concentration (i.e., as per paragraph 0047: when the oxygen in 301 is smaller than a threshold value then the nitrogen gas is provided to dilute the oxygen. Therefore, as a basis in fact --it appears that there is almost no oxygen in the nitrogen supply line because there is only nitrogen) in the chamber 301.
	Regarding claim 4, Yokouchi in combination with Fukuda makes obvious wherein the sampling line is made of stainless steel (i.e., Yokouchi teaches in paragraph 0050 that parts of chamber is made from steel such that steel has the benefits of strength and resistance to heat thereby it would have been obvious to try a pipe made of stainless steel for the optimum benefits of strength and resistance).
	Regarding claim 5, Fukuda teaches when pressure in the chamber is reduced to less than atmospheric pressure (i.e., paragraphs 0044-0045: there is a vacuum evacuation process), or when reactive gas (i.e., paragraphs 0044-0045 and 0047: there is a vacuum evacuation process and also supply of H2 under vacuum pressure) is supplied into the chamber 301, the sampling line 303+306 is closed (i.e., as already explained in claim 1 rejection, supra. See paragraphs 0047 and 0049) to suspend the measurement of oxygen concentration in the chamber 301.
	Regarding claim 6, Fukuda teaches when reactive gas (i.e., H2) is supplied into the chamber 301, the sampling line 303+306 is continuously closed (i.e., valve 307) for a period of predetermined setting time (i.e., see paragraphs 0047-0048: when time for unloading and start process on next substrate) since the supply of the reactive gas is stopped (i.e., H2 is stopped when annealing process is complete. See paragraphs 0047-0048).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, along with the other elements of claim 3, a flow rate adjustment mechanism that makes a flow rate of the inert gas supplied to the oxygen concentration analyzer through the inert gas supply line equal to a flow rate of the gas introduced to the oxygen concentration analyzer from the chamber, the flow rate adjustment mechanism being provided in the inert gas supply line.
It is also noted that claim 6 along in combination with intervention claim 5 may be allowable if reworded to adopt the interpretation in the 112(b) indefiniteness rejection, supra and explained how the wording of claim 6 overcomes the prior art rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895